Citation Nr: 0210907	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-06 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a low back injury, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This appeal arose from a December 1999 rating action of the 
St. Louis, Missouri Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
low back injury residuals.  The case was subsequently 
transferred to the jurisdiction of the Cleveland, Ohio, RO, 
which issued a rating action in August 2000 confirming and 
continuing the 10 percent disability evaluation.  In May 
2001, the RO issued a decision which increased the disability 
evaluation to 40 percent.  In April 2002, the veteran 
testified before the undersigned at a Video Conference 
hearing.


FINDING OF FACT

The veteran's low back injury residuals are manifested by 
complaints of constant and extreme pain; numbness and 
tingling into the legs, worse on the right; reduced range of 
motion; and normal knee jerks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected low back injury residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected low back 
injury residuals are more disabling than the current 
disability evaluation would suggest.  He stated that he 
suffers from constant and extreme pain, which limits his 
ability to move.  Therefore, he believes that an increased 
degree of compensation is warranted.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally awarded service connection for the 
residuals of a low back injury in a rating action issued in 
August 1973.  At that time, the evidence had shown complaints 
of pain in the back with standing or sitting and with 
lifting.  An x-ray of the back was normal and the orthopedic 
examination revealed no muscle spasm and some painful 
limitation of motion.

The pertinent evidence of record included VA outpatient 
treatment records developed between January and May 1999.  On 
January 21, the veteran was complaining of severe low back 
pain of two to three weeks duration.  This was worse on the 
right and was accompanied by tingling and pain in the right 
leg.  He had increased pain on movement or with changing 
positions.  He held his back stiffly and he stood up 
frequently during the examination.  He would not flex due to 
discomfort.  His range of motion was reduced due to pain and 
he displayed muscle spasms on the right.  Motor strength was 
5/5 in all extremities and his knee and ankle reflexes were 
positive.  The diagnosis was back pain, rule out secondary to 
degenerative disc disease (DDD).  On April 6, he again 
reported having pain in the back with pain and tingling of 
the legs.  He was noted to raise himself cautiously from the 
chair.  His gait was normal and he was able to walk on his 
heels and toes.  The sensory examination was intact and his 
straight leg raises were positive bilaterally.  Motor 
strength was 5/5 in all extremities and ankle and knee jerks 
were positive.  The diagnosis was back pain with paresthesias 
down the right leg, rule out herniated disc.  An EMG 
performed on May 20 found minimal abnormalities very 
suspicious for chronic right L5 radiculopathy.  

VA examined the veteran in July 1999.  He reported daily pain 
which he said ranged between a 9 and 10 (on a scale of 1 to 
10, with 10 being the worst).  He also complained of 
weakness, stiffness and lack of endurance.  He could only 
stand or walk for 10 to 15 minutes at a time before having to 
sit.  He indicated that he could not lift from a squatting 
position.  The examination noted that he ambulated with a 
very stiff, slow pace.  His posture was tilted to the left.  
It looked extremely painful when he tried to sit or when he 
arose from a seated position.  There was flattening of the 
lordotic curve and there were paraspinal muscle spasms from 
T7 to L3; he was also tender over this area.  Deep tendon 
reflexes were 1+ and equal in the lower extremities.  
Sensation in the lower extremities was intact.  Flexion had 
pain at 10 degrees of movement out of 90 degrees; extension 
had pain at 10 degrees out of movement of 30 degrees; lateral 
bending had pain at 5 degrees of movement out of 30 degrees 
bilaterally; and rotation had pain at 20 degrees of movement 
out of 30 degrees movement bilaterally.  Cross leg pain was 
present bilaterally in opposite areas which was indicative of 
disc problems and he had radicular pain with straight leg 
raises at 10 degrees out of 130 degrees.  The diagnosis was 
degenerative joint disease (DJD) of the lumbosacral spine.

VA outpatient treatment records showed that on August 18, the 
veteran complained of increased low back pain since the 
previous November.  The pain would radiate down the back of 
his legs.  He complained of right lower extremity weakness, 
numbness and tingling.  He was able to walk without assistive 
devices and could walk on his heels and toes well.  His 
reflexes were symmetrical and range of motion was intact.  
Straight leg raises were positive at 40 degrees on the right 
and strength was 5/5.  Sensation was decreased in the right 
lower extremity in a non-specific pattern and proprioception 
was intact.  On September 29, his pain was improved after 
steroids.  Pain in the lumbosacral region went into the hips, 
greater on the right side.  He complained of weakness in the 
lower extremities and of tingling in the right lower 
extremity.  He was noted to walk with a limp; his reflexes 
were symmetrical and downgoing.  Range of motion in the trunk 
was reduced and strength was 4+/5 with guarding.  Again, 
sensation was decreased in the right lower extremity in a 
non-specific pattern and proprioception was intact.  On 
November 23, no change in his condition was found.

The veteran underwent a VA MRI in May 2000, which diagnosed 
chronic low back pain secondary to DDD with imaging evidence 
of an intervertebral osteochondrosis at L4-5 with a 10 by 3 
mm laterally located disc protrusion mildly impinging on the 
anterior margin of the exiting L4 nerve as well as a small 7 
by 3 mm centrally located disc protrusion with the presence 
of an annular rent at L5-S1 without intervertebral foraminal 
encroachment.  It was noted that the neurological examination 
had suggested a right lower extremity sensory abnormality 
from the knee to the foot dorsally which was not 
substantiated by the EMG.  

The veteran was afforded another VA examination in April 
2001.  He complained of pain and stiffness in the back and of 
pain radiating into both legs, which was worse on the right.  
He also noted paresthesias in both lower extremities and 
constant pain, which was worse after prolonged sitting.  The 
physical examination found forward flexion of 85 degrees with 
pain starting at 70 degrees; extension of 30 degrees with 
pain starting at 10 degrees; and lateral flexion of 30 
degrees bilaterally with pain starting at 10 degrees.  Knee 
jerk reflexes were equal bilaterally and normal.  An MRI 
showed multi-level DDD and bulges were noted at L4-5 and L5-
S1; there was no evidence of spinal stenosis.

The veteran testified before the undersigned in April 2002.  
He stated that he suffered from extreme pain and numbness in 
the legs; on a scale of 1 to 10 (with 10 being the worst), he 
stated that his pain was at 10 all the time.  The numbness 
occurred in both legs but was worse on the right.  He had 
trouble getting up and down and could not lift anything over 
30 to 40 pounds.  He commented that he took pain pills during 
the day and sleeping pills at night, although he would still 
awaken 2 to 3 times because of the pain.  He stated that he 
had to hold onto something in order to bend over or he would 
fall.  He had used a cane but it was not absolutely 
necessary; he also noted that he occasionally used a TENS 
unit.  He noted that he felt fatigued but thought that this 
might be due to all the medications he takes.



Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2002).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board notes that in November 2001, the RO sent the 
veteran and his representative a supplemental statement of 
the case (SSOC) which informed him of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  He was informed of the 
evidence that was already of record and of what evidence was 
needed to substantiate his claim.  He was also told of what 
VA would do to assist him and of what his duties were.  In 
the SSOC of Novemebr 2001, the veteran was informed that VA 
would make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency.  He was 
also told that VA would make as many requests as necessary to 
obtain relevant records in the custody of a Federal 
department or agency. Over the course of developing the 
claim, VA has notified the veteran of the information and 
evidence necessary to substantiate his claim, explained to 
him what evidence and information VA would obtain for him and 
what he need to obtain, and assisted him by obtaining records 
and provided him with an examination.  Therefore, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the veteran's 
service-connected low back injury residuals is not warranted.  
According to 38 C.F.R. Part 4, DC 5293 (2002), a 40 percent 
disability evaluation is warranted for severe intervertebral 
disc syndrome (IDS) manifested by recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  A review of the evidence of 
record does not support a finding of entitlement to an 
evaluation in excess of 40 percent.  While the veteran has 
complained of right lower extremity sensory abnormalities and 
EMG performed in May 2000 did not substantiate these 
complaints.  Moreover, his complaints of right lower 
extremity decreased sensation were noted to be a non-specific 
pattern and were not, therefore, compatible with sciatic 
neuropathy.  The VA examination conducted in July 1999 had 
noted the presence of muscle spasms; however, these were not 
referred to or complained of in the subsequent VA treatment 
records or at the time of the VA examinations conducted in 
May 2000 and April 2001.  There is also no indication in the 
record that the veteran's ankle jerks are absent; in fact, 
the evidence indicates that his reflexes have been normal.  
There is also no evidence of additional functional loss due 
to weakness, fatigability or incoordination.  Therefore, it 
is determined that the objective evidence does not support 
entitlement to a 60 percent evaluation for the veteran's 
service-connected low back injury residuals.  As a 
consequence, it is found that the 40 percent schedular 
evaluation assigned adequately compensates the veteran for 
his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
schedular evaluation for the service-connected low back 
injury residuals.

Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2002).  The RO considered referral for consideration 
of an extraschedular evaluation the last time the case was 
adjudicated in the November 2001 SSOC.  It is not found that 
this case presents such an exceptional or unusual disability 
picture inasmuch as there has been no demonstration of such 
related factors as marked interference with employment beyond 
that contemplated by the schedular standards or of frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to an increased evaluation for the service-
connected low back injury residuals is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



